Exhibit 10.1

 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) effective as of
October 25, 2007, by and between Proxim Wireless Corporation, a Delaware
corporation (the “Company”) and David L. Renauld (the “Executive”).


WHEREAS, the Company considers it essential to its best interests and the best
interests of its stockholders for the Company to employ Executive and Executive
is willing to accept employment on the terms hereinafter set forth in this
Agreement;


WHEREAS, this Agreement amends, restates, supersedes, and replaces in its
entirety the employment agreement, dated as of December 19, 2000 (the “Original
Employment Agreement”), between the Company and the Executive;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:


1.           Term of Employment; Executive Representation.


a.  Employment Term. Executive’s term of employment under this Agreement shall
commence on the date hereof and, subject to the terms hereof, Executive and the
Company agree and acknowledge that Executive’s employment with the Company
constitutes “at-will” employment and that this Agreement may be terminated at
any time by the Company or Executive, subject to the terms of Section 7 of this
Agreement.


b.  Executive Representation.  Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of the Executive’s duties hereunder shall not
constitute a breach
of, or otherwise contravene, the terms of any statute, law, regulation, or of
any employment agreement or other agreement or policy to which Executive is a
party or otherwise bound.


2.           Position.


a.           While employed hereunder, Executive shall serve as the Vice
President, Corporate Affairs and General Counsel.  In such position, Executive
shall have such duties and authority as shall be determined from time to time by
the Chief Executive Officer (“CEO”).


b.           While employed hereunder, Executive will devote Executive’s full
business time and best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict with the rendering of such
services either directly or indirectly, without the prior written consent of the
CEO.

 
 

--------------------------------------------------------------------------------

 

3.           Base Salary. While employed hereunder, the Company shall pay
Executive a base salary (the “Base Salary”) at the annual rate of $194,250,
payable in regular installments in accordance with the Company’s usual payment
practices.  Executive shall be entitled to such increases in Executive’s Base
Salary, if any, as may be determined from time to time in the sole discretion of
the board of directors of the Company (the “Board”), as applicable.


4.           Annual Bonus.  With respect to each calendar year while employed
hereunder, Executive shall be eligible to earn an annual bonus award (an “Annual
Bonus”) pursuant to an annual incentive plan to be established by the Board no
later than the beginning of the annual period to which the bonus applies, after
consultation and input from the CEO; provided, however, that Executive’s target
Annual Bonus opportunity shall not be less than 50% of Executive’s Base Salary
(the “Target Bonus”).


5.           Employee Benefits.  The Company shall provide Executive during the
term of his employment hereunder with coverage under all employee pension and
welfare benefit programs, plans and practices in accordance with the terms
thereof, which the Company generally makes available to its senior executives
(other than the CEO).  Executive shall be entitled to four weeks of paid
vacation and such number of days of sick leave as established under the
Company’s policies as in effect from time to time, which shall be taken at such
times as are consistent with Executive’s responsibilities hereunder.  In
addition, Executive shall be entitled to the perquisites and other fringe
benefits currently made available to senior executives of the Company (other
than the CEO), commensurate with Executive’s position with the Company.


6.           Business Expenses.  Executive is authorized to incur reasonable
expenses in carrying out his duties and responsibilities under this Agreement,
including, without limitation, expenses for travel and similar items related to
such duties and responsibilities.  The Company will reimburse Executive for all
such expenses upon presentation by Executive from time to time of appropriately
itemized accounts of such expenditures, provided such expenditures are
consistent with the Company’s policy.


7.           Termination.  The Executive’s employment hereunder may be
terminated by either party at any time and for any reason or no reason; provided
that Executive will be required to give the Company at least 30 days advance
written notice of any resignation of Executive’s employment (unless the Company
waives its right to receive such 30-day notice).  Notwithstanding any other
provision of this Agreement, the provisions of this Section 7 shall exclusively
govern Executive’s rights upon termination of employment with the Company and
its affiliates.


a.           By the Company For Cause; By the Executive Without Good Reason.


(i)  The Executive’s employment hereunder may be terminated by the Company for
Cause (as defined below) at any time or by Executive without Good Reason.

 
2

--------------------------------------------------------------------------------

 

(ii)  For purposes of this Agreement, “Cause” shall mean (i) Executive’s
continued failure to properly perform Executive’s duties hereunder (other than
as a result of total or partial incapacity due to physical or mental illness) as
reasonably determined by the CEO following notice by the Company to the
Executive of such failure and a reasonable opportunity for Executive to cure,
(ii) dishonesty in the performance of Executive’s duties hereunder, (iii) an act
or acts on Executive’s part constituting (x) a felony under the laws of the
United States or any state thereof or (y) a misdemeanor involving moral
turpitude, (iv) Executive’s willful malfeasance or willful misconduct in
connection with Executive’s duties hereunder or any act or omission which is
materially injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates, or (v) Executive’s breach of
the provisions of Section 8 of this Agreement.


(iii)  If Executive’s employment is terminated by the Company for Cause or by
Executive without Good Reason, Executive shall be entitled to receive, reduced
by any amounts owed to the Company by Executive, the amounts described in the
following clauses (A) through (C) set forth below:


(A) the Base Salary through the date of termination;


(B) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of Executive’s
termination; and


(C) such employee benefits under the employee benefit plans of the Company,
including accrued paid vacation, which have accrued for services already
performed as of the date of termination of Executive’s employment (the amounts
described in clauses (A) through (C) hereof being referred to as the “Accrued
Rights”).


(iv)  Following such termination of Executive’s employment by the Company for
Cause or by Executive without Good Reason, except as set forth in this Section
7(a), Executive shall have no further rights to any compensation or any other
benefits under this Agreement.


b.           Disability or Death.


(i)  The Executive’s employment hereunder shall terminate upon Executive’s death
or if Executive becomes physically or mentally incapacitated and is therefore
unable to perform Executive’s duties for a period in excess of one hundred
twenty (120) consecutive days or for more than one hundred eighty (180) days in
any consecutive twelve (12) month period (such incapacity is hereinafter
referred to as “Disability”).  Any question as to the existence of the physical
or mental incapacitation of Executive as to which Executive or his
representative and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company.  If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in

 
3

--------------------------------------------------------------------------------

 

writing.  The determination of Disability made in writing to the Company and
Executive shall be final and conclusive for all purposes of the Agreement, and
all costs incurred by Executive and/or the Company that are related to such
determination shall be paid by the party incurring such costs.


(ii)  Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:


(A) the Accrued Rights; and


(B)  a pro rata portion of any Annual Bonus that the Executive would have been
entitled to receive pursuant to Section 4 hereof in such year based upon the
percentage of the calendar year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had the Executive’s employment not terminated.


(iii)  Following Executive’s termination of employment due to death or
Disability, except as set forth in this Section 7(b), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.


c.           By the Company Without Cause or Resignation by Executive for Good
Reason.


(i)  The Executive’s employment hereunder may be terminated by the Company
without Cause or by Executive’s resignation for Good Reason.


(ii)  For purposes of this Agreement, “Good Reason” shall mean:


(w)  the reduction by the Company of Executive’s Base Salary (other than as a
result of a general salary reduction affecting all Company employees); or
 
(x)  any material and adverse reduction in Executive’s duties and
responsibilities made without Executive’s written consent; or


(y)  relocation of Executive’s principal workplace more than fifty (50) miles
from Executive’s principal workplace as of the date hereof made without
Executive’s written consent; or


(z)  a material breach by the Company of the provisions of this Agreement which
remains uncured for thirty days after notice from Executive.


In addition, “Good Reason” shall also be deemed to have occurred in the event
the Company fails to obtain from any successor to the Company an agreement to
assume and perform this Agreement, as contemplated by Section 10(e)
hereof.  Notwithstanding the foregoing, none of

 
4

--------------------------------------------------------------------------------

 

the events described in clauses (x), (y) or (z) of this Section 7(c)(ii) shall
constitute Good Reason unless Executive shall have notified the Company in
writing describing the events which constitute Good Reason and then only if the
Company shall have failed to cure such event within thirty (30) days after the
Company’s receipt of such written notice.


(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns for Good
Reason, then upon the execution of an effective general release of claims (but
not rights which Executive may have as a shareholder or for indemnification) in
a form satisfactory to the Company, Executive shall be entitled to receive:


(A)  the Accrued Rights; and


(B)  subject to Executive’s continued compliance with the applicable provisions
of Section 8, (x) continued payment of the Base Salary after the date of
termination for eleven (11) months (the “Severance Period”), and (y) payment of
the Target Bonus (prorated by multiplying the Target Bonus by a fraction, the
numerator of which shall be the number of months in the Severance Period and the
denominator of which shall be 12) in respect of the year in which such date of
termination occurs, payable at such time as the Annual Bonus would otherwise be
payable.  Such Target Bonus will only be paid if the criteria for payment of a
Target Bonus under the annual incentive plan in effect as of the date of
termination are met; provided, that the aggregate amount described in this
clause (B) shall be reduced by the present value of any other cash severance or
termination benefits payable to Executive under any other plans, programs or
arrangements of the Company or its affiliates; and


(C)  acceleration of that portion, if any, of any outstanding options to
purchase shares of common stock of the Company granted to Executive pursuant to
the Company’s stock plans (the “Options”) that is otherwise unexercisable as of
the date of termination, which would have otherwise become exercisable at any
time(s) during the Severance Period, with all Options continuing to be
exercisable by Executive during the full term of the Severance Period (but in
any event for no shorter period than provided for under the terms of the
Options); and


(D)  subject to Executive’s continued compliance with the applicable provisions
of Section 8, continued coverage during the Severance Period under the Company’s
medical insurance plans in accordance with the terms thereof at the same cost to
Executive as was provided to Executive immediately prior to the date of
termination.


Executive shall not be required to mitigate the amount of any payments or
benefits provided for pursuant to this Section 7(c)(iii) by seeking other
employment.


(iv)           Notwithstanding anything set forth in this Section 7(c) to the
contrary, in the event that, upon or within twelve (12) months following or
three (3) months prior to the occurrence of a Change of Control, either (x)
Executive’s employment is terminated by the Company without Cause (other than by
reason of Executive’s death or Disability) or (y)

 
5

--------------------------------------------------------------------------------

 

Executive resigns for Good Reason, the payments and benefits set forth in
Section 7(c)(iii) above shall be modified as follows:


(A)           in lieu of the continued payment of Base Salary and payment of the
Target Bonus otherwise payable pursuant to Section 7(c)(iii)(B), Executive shall
be paid, in a lump sum no later than ten (10) business days following the
termination of Executive’s employment, an amount equal to the sum of the Base
Salary and the Target Bonus (without consideration of whether the criteria to
pay such Target Bonus have been met); provided, however, that such payments
shall still be offset by any other cash severance or termination benefits
payable in accordance with any other such plans, programs or arrangements;


(B)           in lieu of the acceleration of exercisability of the Options
provided for in Section 7(c)(iii)(C), one hundred percent (100%) of any portion
of the Options that is otherwise unexercisable as of the date of termination
shall become immediately exercisable, and all Options shall continue to be
exercisable by Executive during the full term of the Severance Period; and


(C)           Executive’s right to the Base Salary and the Target Bonus
described in Section 7(c)(iv)(A) (collectively, the “Advanced Payments”) and to
any income to be realized (but not necessarily recognized for tax purposes) on
account of the Option acceleration described in Section 7(c)(iv)(B) (the “Option
Spread”), or to retain the Advanced Payments or Option Spread, as the case may
be, is expressly contingent upon Executive’s compliance with each and every
provision set forth in Section 8.  In the event that Executive engages in
conduct that contravenes the terms of Section 8, the Options described in
Section 7(c)(iv)(B) shall immediately terminate (and shall no longer be
exercisable) and Executive shall not be entitled to any of the benefits
described in Section 7(c)(iv).  In the event that Executive engages in conduct
that contravenes the terms of Section 8 subsequent to the date that he has been
paid the Advanced Payments, or subsequent to the date that he has realized
Option Spread, (I) the Options described in Section 7(c)(iv)(B) shall
immediately terminate (and shall no longer be exercisable), and (II) Executive
shall promptly return a portion of the Advanced Payments and a portion of the
Option Spread, as the case may be.  The amount of Advanced Payments and Option
Spread to be returned to the Company shall be determined by multiplying the
Advanced Payments and the Option Spread by the “Return Fraction” (defined in the
following sentence).  The “Return Fraction” shall be a fraction having a
numerator equal to a number of consecutive calendar months beginning in the
month in which Executive first engaged in conduct in contravention of the terms
of Section 8 and including each and every month thereafter during which the
offending behavior continues through the end of the one (1) year period
following the date Executive ceases to be employed by the Company and a
denominator equal to twelve (12).  The required return of funds described in
this Section 7(c)(iv)(C) shall not constitute the Company’s exclusive remedy if
Executive engages in conduct that contravenes the terms of Section 8.


(D)            Executive shall not be required to mitigate the amount of any
payments or benefits provided for pursuant to this Section 7(c)(iv) by seeking
other employment.

 
6

--------------------------------------------------------------------------------

 



(v)           For purposes of Section 7(c)(iv), a “Change of Control” shall mean
the occurrence of any of the following events:


(A)           any Person (other than any Person holding securities representing
10% or more of the combined voting power of the Company’s outstanding securities
on the date hereof, the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s
then-outstanding securities;


(B)           during any period of twenty-four consecutive months (not including
any period prior to the date hereof), individuals who at the beginning of such
period constitute the Board, and any new director (other than (I) a director
nominated by a Person who has entered into an agreement with the Company to
effect a transaction described in Sections 7(c)(v)(A), (C), or (D) hereof or
(II) a director nominated by any Person (including the Company) who publicly
announces an intention to take or to consider taking actions (including, but not
limited to, an actual or threatened proxy contest) which if consummated would
constitute a Change of Control) whose election by the board of directors of the
Company or nomination by the board of directors of the Company for election by
the Company’s shareholders was approved by a vote of at least two-thirds (2/3rd)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;


(C)           the consummation of any transaction or series of transactions
under which the Company is merged or consolidated with any other company, other
than a merger or consolidation which would result in the shareholders of the
Company immediately prior thereto continuing to own (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity (or its parent) outstanding
immediately after such merger or consolidation; or


(D)           the complete liquidation of the Company or the sale or disposition
by the Company of all or substantially all of the Company’s assets, other than a
liquidation of the Company into a wholly-owned subsidiary.


For purposes of this Section 7(c)(v), the terms “Person” and “Beneficial Owner”
shall each have the same meaning as such terms are defined in Section 13(d) and
Rule 13d-3, respectively, of the Securities Exchange Act of 1934, as amended, or
any successor thereto, and the term “Affiliate” shall mean any entity directly
or indirectly controlling, controlled by, or under common control with, the
Company or any other entity designated by the board of directors of the Company
in which the Company has an interest.

 
7

--------------------------------------------------------------------------------

 

(vi)           If all or any portion of the payments or benefits provided under
Section 7(c)(iv), either alone or together with other payments and benefits
which Executive receives or is then entitled to receive from the Company, would
constitute a payment described in Section 280G(b)(2) (or its successors) of the
Internal Revenue Code, as amended from time to time (the “Code”), such payments
and benefits provided to Executive thereunder shall be reduced to the extent
necessary so that no portion thereof shall be subject to the excise tax imposed
by Section 4999 of the Code; but only if, by reason of such reduction, the net
after-tax benefit to Executive with respect to such payments and benefits shall
exceed such net after-tax benefit if no such reduction were made.  For purposes
of Section 7(c)(iv), "net after-tax benefit" shall mean the sum of (I) the total
amounts payable to Executive hereunder, plus (II) all other payments and
benefits which the Executive receives or is entitled to receive from the Company
as a result of any such termination of employment set forth in Section 7(c)(iv)
that would constitute a payment described in Section 280G(b)(2) of the Code,
less (III) the amount of federal income taxes payable with respect to the
foregoing calculated at the maximum marginal income tax rate for each year in
which the foregoing shall be paid to Executive (based upon the rate in effect
for such year as set forth in the Code at the time of termination of Executive's
employment), less (IV) the amount of excise taxes imposed with respect to the
payments and benefits described in (I) and (II) above by Section 4999 of the
Code.  The foregoing calculations shall be made, at the Company’s expense, by a
nationally recognized accounting firm selected by the Company.  The
determination of such firm shall be conclusive and binding on all parties.


(vii)            Following Executive’s termination of employment by the Company
without Cause (other than by reason of Executive’s death or Disability) or by
Executive’s resignation for Good Reason, except as set forth in this Section
7(c), Executive shall have no further rights to any compensation or any other
benefits under this Agreement.


d.           Notice of Termination.  Any purported termination of employment by
the Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 10(g) hereof.  For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.


8.           Nondisclosure of Confidential Information; Non-Competition.


(a)  At any time during or after Executive’s employment with the Company,
Executive shall not, without the prior written consent of the Company, use,
divulge, disclose or make accessible to any other person, firm, partnership,
corporation or other entity any Confidential Information (as hereinafter
defined) pertaining to the business of the Company or any of its subsidiaries,
except (i) while employed by the Company, in the business of and for the benefit
of the Company, or (ii) when required to do so by a court of competent
jurisdiction, by any governmental agency having supervisory authority over the
business of the Company, or by any administrative body or legislative body
(including a committee thereof) with jurisdiction to order Executive to divulge,
disclose or make accessible such information.  For purposes of this

 
8

--------------------------------------------------------------------------------

 

Section 8(a), “Confidential Information” shall mean information (whether or not
in written form) which relates to the Company or any of its affiliates, or any
of its businesses or products (including, without limitation, its financial
data, strategic business plans, and other proprietary information) or to this
Agreement, and which is not known to the public generally (excluding public
knowledge which occurs as a result of Executive’s breach of this covenant or the
wrongful acts of others who were under confidentiality obligations as to the
item or items involved), except in the conduct of the business of the Company,
as in existence as of the date of Executive’s termination of employment.


                      (b) As Vice President, Corporate Affairs and General
Counsel, Executive will acquire knowledge of Confidential Information and trade
secrets.  Executive acknowledges that the Confidential Information and trade
secrets which the Company has provided and will provide to him could play a
significant role were he to directly or indirectly be engaged in any business in
Competition (as hereinafter defined) with the Company or its
subsidiaries.  During the period of his employment hereunder and for one year
thereafter, Executive agrees that, without the prior written consent of the
Company, (A) he will not, directly or indirectly, either as principal, manager,
agent, consultant, officer, stockholder, partner, investor, lender or employee
or in any other capacity, carry on, be engaged in or have any financial interest
in (other than an ownership position of less than 5 percent in any company whose
shares are publicly traded) any business which is in Competition (as hereinafter
defined) with the business of the Company or its subsidiaries as the business
was conducted at any time during Executive’s employment and (B) he shall not, on
his own behalf or on behalf of any person, firm or company, directly or
indirectly, solicit or offer employment to any person who has been employed by
the Company or its subsidiaries at any time during the 12 months immediately
preceding such solicitation.


(c) For purposes of this Section 8, a business shall be deemed to be in
“Competition” with the Company or its subsidiaries if it is engaged in or has
taken concrete steps toward engaging in the business of research and
development, designing, manufacturing, marketing, distributing, or servicing or
selling microwave or millimeter wave systems, radios, products and equipment (or
components of any of the foregoing), whether in existence or in development,
relating to microwave or millimeter wave communications (including unlicensed
spread spectrum radio, licensed radio, wireless ethernet bridge, and fixed,
portable, and mobile wireless (e.g., Wi-Fi, WiMax, wireless local loop, mesh,
point-to-point, point-to-multipoint)), as carried on by the Company or its
affiliates at any time during Executive’s employment, in all cities, counties,
states and countries in which the business of the Company or its affiliates is
then being conducted or its products are being offered, sold, used, serviced, or
maintained.

(d)  The results and proceeds of Executive’s services hereunder, including,
without limitation, any works of authorship resulting from Executive’s services
during Executive’s employment with the Company and/or any of the Company’s
affiliates and any works in progress, will be works-made-for hire and the
Company will be deemed the sole owner throughout the universe of any and all
rights of whatsoever nature therein, whether or not now or hereafter known,
existing, contemplated, recognized or developed, with the right to use the same
in perpetuity in any manner the Company determines in its sole discretion
without any further payment to Executive whatsoever.  If, for any reason, any of
such results and proceeds will not
 
 
 
9

--------------------------------------------------------------------------------

 
 
legally be a work-for-hire and/or there are any rights which do not accrue to
the Company under the preceding sentence, then Executive hereby irrevocably
assigns and agrees to assign any and all of Executive’s right, title and
interest thereto, including, without limitation, any and all copyrights,
patents, trade secrets, trademarks and/or other rights of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, to the Company, and the Company will have the right to
use the same in perpetuity throughout the universe in any manner the Company
determines without any further payment to Executive whatsoever.  Executive will,
from time to time as may be requested by the Company, (i) during the term of
Executive’s employment without further consideration, and (ii) thereafter at
Executive’s then current hourly rate, do any and all things which the Company
may deem useful or desirable to establish or document the Company’s exclusive
ownership of any and all rights in any such results and proceeds, including,
without limitation, the execution of appropriate copyright and/or patent
applications or assignments.  To the extent Executive has any rights in the
results and proceeds of Executive’s services that cannot be assigned in the
manner described above, Executive unconditionally and irrevocably waives the
enforcement of such rights.  This subsection is subject to and will not be
deemed to limit, restrict, or constitute any waiver by the Company of any rights
of ownership to which the Company may be entitled by operation of law by virtue
of the Company being Executive’s employer.  This Section does not apply to an
invention that qualifies as a nonassignable invention under Section 2870 of the
California Labor Code, which applies to any invention for which no equipment,
supplies, facilities or Confidential Information of the Company or its
subsidiaries was used, which does not (i) relate to the business of the Company;
(ii) relate to the Company’s actual or demonstrable anticipated research or
development or (iii) result from any work performed by Executive for the
Company.  This confirms that Executive has been notified of his rights under
Section 2870 of the California Labor Code.


9.           Specific Performance.  Executive and the Company agree that the
covenants in Section 8 are reasonable covenants under the
circumstances.  Executive agrees that any breach of the covenants contained in
Section 8 would irreparably injure the Company.  Accordingly, Executive agrees
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 8 would be inadequate and, in recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, the
Company may, without posting any bond, in addition to pursuing any other
remedies it may have in law or in equity, cease making any payments otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available against Executive from
any court having jurisdiction over the matter, restraining any threatened or
further violation of this Agreement by Executive.


10.           Miscellaneous.


a.           Governing Law.  To the maximum extent permitted by applicable law,
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to conflicts of laws principles thereof.
 
 
 
10

--------------------------------------------------------------------------------

 


b.           Entire Agreement/Amendments.  This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company.  There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein.  This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties
hereto.  This Agreement supersedes all prior agreements and understandings
(including verbal agreements) between Executive and the Company and/or its
affiliates regarding the terms and conditions of Executive’s employment with the
Company and/or its affiliates, including, without limitation, the Original
Employment Agreement.


c.           No Waiver.  The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.


d.           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in a manner to be effectiveand valid.  If any of the
covenants set forth in Section 8 of this Agreement are held to be unreasonable,
arbitrary, or against public policy, such covenants will be considered
divisiblewith respect to scope, time, and geographic area and, in suchlesser
scope, time, and geographic area, will be effective, binding, and enforceable
against Executive to the maximum extent permitted by applicable law.  Any
provision of this Agreement which is determined to be prohibited, unenforceable,
or not authorized in any jurisdiction by a competent court of that jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such
prohibition, unenforceability, or non-authorization without invalidating the
remaining provisions hereof or affecting the validity, enforceability, or
legality of such provision in any other jurisdiction.


e.           Assignment.  This Agreement shall not be assignable by
Executive.  This Agreement may be assigned by the Company to a company that is a
successor in interest to substantially all of the business operations of the
Company.  Such assignment shall become effective when the Company notifies the
Executive of such assignment or at such later date as may be specified in such
notice.  Upon such assignment, the rights and obligations of the Company
hereunder shall become solely the rights and obligations of such successor
company, provided that any assignee expressly assumes the obligations, rights
and privileges of this Agreement.

f.           Successors; Binding Agreement.  This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.
 
 
 
11

--------------------------------------------------------------------------------

 

 
g.           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.


If to the Company:


Proxim Wireless Corporation
2115 O’Nel Drive
San Jose, CA  95131
Attention:  Chief Executive Officer
 
If to Executive:


To the most recent address of Executive set forth in the personnel records of
the Company.


h.           Withholding Taxes.  The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.


i.           Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  A facsimile or copy of a signature is
valid as an original.


[Signatures on next page]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



 
PROXIM WIRELESS CORPORATION
             
By:  /s/ Robert E. Fitzgerald
 
Name:  Robert E. Fitzgerald
 
Title:  Chief Executive Officer
             
EXECUTIVE:
             
/s/ David L. Renauld
 
David L. Renauld
   



 
13
 

 